DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/09/2021 has been entered.

Response to Amendment
Acknowledgement is made of the amendment filed on 07/09/2021 in which claims 38 and 41 were amended, no new claims were added or canceled. Therefore claims 38-39, 41-51, and 58 are pending below, with claims 48-51 and 58 previously allowed. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 38-39, 41-51, and 58 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 9,446,672. Although the claims at issue are not identical, they are not patentably distinct from each other because both applications claim a charging system for an electric vehicle having a ground supported charging station with a plurality of charging elements situated on longitudinal axis along a single line and a plurality of charge receiving element situated in a longitudinal axis, the longitudinal axes being transverse to one another in the charging .
Dependent claims of the conflicting patent, such as 2-10 and 21, further correlate with the additional dependent claims of the instant application. For instance claim 39 correlates to claim 2, 41 to 4, 42 to 5, 43 to 6, 44 to 1 (pair to a pair), 45 to 8, 46 to 9, 47 to 10, 48 to 18, 49 to 17 (longitudinal axis a bus is in the direction of movement, i.e. a bus is longer than wide), 50 to 7, 51 to 25, and 58 to 1-3. 

Claims of the instant application 16/149,919
Claims of conflicting U.S. Patent # 9,446,672
38. A charging system for an electric vehicle, comprising: a ground-supported charging station, the charging station including a plurality of charging elements electrically separated from each other, each charging element of the plurality of charging elements including an linear member extending along a longitudinal axis of the charging element;
a plurality of charge-receiving elements electrically separated from each other and positioned on a roof of the electric vehicle, wherein each charge-receiving element of the plurality of charge-receiving elements (a) is configured to separably contact a charging element of the plurality of charging elements to charge the electric vehicle, (b) includes a linear 
a positioning device configured to make and break contact between the plurality of charging elements and the plurality of charge-receiving elements by varying a spacing between the plurality of charging elements and the plurality of charge-receiving elements.
a ground-supported charging station including (a) a pair of charging elements, 
the pair of charging elements including a first charging element extending from a first end to a second end along a first longitudinal axis of the first charging element and a second charging element extending from a third end to a 
fourth end along a second longitudinal axis of the second charging element, and (b) an electrically insulating member connecting the second end of the first charging element to the third end of the second charging element such that the 
first longitudinal axis and the second longitudinal axis extend along a single straight line;  and a plurality of spaced apart charge receiving elements positioned on a roof of the electric vehicle, wherein each charge receiving 
element of the plurality of charge receiving elements includes an elongated 
member that extends along a third longitudinal axis, and wherein the plurality of charge receiving elements are arranged such that the third longitudinal axes are substantially parallel to each other and transverse to the first longitudinal axis and the second longitudinal axis, and wherein each charging element of the plurality of charging elements is configured to contact a charge 
receiving element of the pair of charge receiving elements to charge the electric vehicle.

3. The charging system of claim 2, wherein the charging station includes a positioning device configured to adjust a position of the pair of charging elements.

4. The charging system of claim 3, wherein the positioning device is configured to lower the pair of charging elements to contact the plurality of 
charge receiving elements of the electric vehicle.



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 38-39 and 41-47 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Young [US 5,464,082] in view of Mitake et al. [US 2009/0121678] and Rose, II [US 4,158,802].
With respect to claim 38, Young discloses a charging system for an electric vehicle [Fig. 12-18], comprising: a ground-supported charging station [Fig. 12 illustrates charge providing rails 220,221 being supported by a post which is connected to the ground], the charging station including a plurality of charging elements [220,221] electrically separated from each other [220 and 221 are separate at least by the air gap between then], each charging element of the plurality of charging elements including an linear member extending along a longitudinal axis of the charging element [220 and 221 extend along a longitudinal axis in the direction of vehicle movement]; a plurality of charge-receiving elements [229] electrically separated from each other [one is positive and one is negative] and positioned to extend above a roof of the electric vehicle [as illustrated], wherein each charge-receiving element of the plurality of charge-receiving elements (a) is configured to separably contact a charging element of the plurality of charging elements to charge the electric vehicle [i.e. one to each line 220 and 221], (b) includes a linear member extending along a longitudinal axis of the charge-receiving element [member 237 extends along a longitudinal axis of the roller that connects to the charging element], and (c) is arranged such that the longitudinal axis of the charge-receiving element is substantially transverse to the longitudinal axis of each charging element when the charge-receiving element contacts the charging element [as illustrated member 237 and 220/221 run transverse to one another]; coil springs at 239 and 245; provide biasing to force the contacts to a connectable position] by vary a spacing between the plurality of charging elements and the plurality of charge-receiving elements as the electric vehicle approaches the charging station [the coils compress and extend, further note that since the vehicle in Young is attached to the charging station as it moves forward it is always continually approaching the charging station as long as it stays on the track due to the forward direction of motion]. However, even though Young discloses the charge receivers extending above the roof it discloses them being positioned on the bumper and not the roof as claimed. Furthermore, Young does not disclose the charging station having a positioning device to vary the spacing as claimed. 
Mitake teaches positioning a charge receiving element for a vehicle on a roof [as illustrated in Fig. 1]. Therefore it would have been obvious to a person having ordinary skill in the art before the invention was made to modify Young to position the charge receivers on the roof as taught by Mitake for the benefit of shortening the distance from the vehicle to the charge elements and thereby increasing the stability of the elements and also for removing obstructions from the rearview mirror. 
Furthermore, Rose teaches an electric vehicle charging system with charge receivers on a roof positioned for overhead charging wherein a positioning device of the charging station is configured to vary a spacing between the charging elements as the electric vehicle approaches the charging station [34 Fig. 1; specifically the springs are used in the charging station to facilitate the charging connection and thereby preventing the contacts from breaking/snapping off in the same way that Young’s springs positioning springs work with the charge receivers]. 
Therefore it would have been obvious to a person having ordinary skill in the art before the invention was made to modify Young to further include positioning devices in the charging station lines (i.e. connected to lines 220/221) as taught by Rose for the benefit of allowing for a varying of spacing to 

With respect to claim 39, Young further discloses wherein the plurality of charging elements are suspended above the roof of the electric vehicle [Fig. 12].

With respect to claims 41 and 43, Young fails to disclose wherein the positioning device is further configured to lower the plurality of charging elements to contact the plurality of charge-receiving elements of the electric vehicle however Mitake further teaches a positioning device that lowers the charging elements [36 Fig. 3] inclusive of a post and cantilever arm. 
Therefore it would have been obvious to a person having ordinary skill in the art before the invention was made to modify Young to incorporate a positioning device as taught by Mitake for the benefit of being able to adjust distance between the charging elements and thereby allowing for flexibility, i.e. different sizes of vehicle, and also to prevent damage/destruction of the charging apparatus (i.e. caused by a rigid charge receiver hitting a rigid charge element).

With respect to claim 42, Young further discloses wherein the plurality of charge-receiving elements of the electric vehicle project upwards from the roof of the electric vehicle [Fig. 12].

With respect to claim 44, Young further discloses wherein a number of charging elements of the charging station is equal to the number of charge-receiving elements on the vehicle [Fig. 12; two of each].

claim 45, Young fails to disclose the claimed signal however Mitake further teaches wherein the charging station is configured to activate charging of the electric vehicle only when a signal establishes that an electric contact is made between the plurality of charging elements and the plurality of charge receiving elements [par. 0074; see also steps 2 and 3 of Fig. 4]. 
Therefore it would have been obvious to a person having ordinary skill in the art before the invention was made to modify Young to include a signal indicate of contact to start power transfer as taught by Mitake for the benefit of utilizing a more efficient charge transfer device, i.e. only provides power when power is able to be received by the vehicle. 

With respect to claim 46, Young further discloses wherein the electric vehicle is a transit bus [the Examiner interprets a bus a carrying passengers in a vehicle along a route which is what the vehicle in Young is able to do].

With respect to claim 47, Young is silent regarding the voltage of the charger, however, Mitake further discloses wherein the charging station is configured to direct between about 400-800 volts DC to the electric vehicle [par. 0047]. Therefore it would have been obvious to a person having ordinary skill in the art before the invention was made to modify Young to use a 400V supply as taught by Mitake for the benefit of being able to provide adequate voltage along an extended line while still accounting for the losses and power needed to recharge large batteries present in electric vehicles. 

Allowable Subject Matter
Claims 48-51 and 58 are allowable pending the correction of the DP rejection above which applicant states in the response will be filed immediately upon approval of the currently filed power of attorney.
claims 48 and 58, the prior art of record does not suggest or disclose the claimed combination of elements or steps as recited, most particularly the claimed, “a charging station including (i) a linear first charging element extending along a longitudinal axis of the first charging element, and (ii) a linear second charging element extending along a longitudinal axis of the second charging element, wherein the first charging element and the second charging element are arranged such that the longitudinal axis of the first charging element and the longitudinal axis of the second charging element extend along a single straight line” in combination with the bus comprising the “plurality of charge-receiving elements are arranged such that the longitudinal axis of each charge-receiving element is transverse to the longitudinal axis of the first charging element and the longitudinal axis of the second charging element”. 
Claims 49-51 depend from claim 48 and are allowable for the same reasons. 

Response to Arguments
Acknowledgment is made of Applicant’s argument that a terminal disclaimer will be filed as soon as the updated power of attorney is accepted. Upon that filing the double patenting rejection as presented above will be overcome. 
Applicant's arguments filed 07/09/2021 have been fully considered but they are moot in view of the new rejection set forth above in view of Rose. Applicant’s after-final argument in view of Mitake alone were persuasive to the extent that Rose is further used to overcome the arguments that applied to Mitake alone regarding the charging station positioning device.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL R PELTON whose telephone number is (571)270-1761.  The examiner can normally be reached on M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricardo Isla can be reached on 571-272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHANIEL R PELTON/Primary Examiner, Art Unit 2859